Citation Nr: 0916876	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-15 872	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for recurrent dislocations of the right shoulder, from April 
14, 2004, through February 27, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post Putti-Platt repair surgery of the right 
shoulder with residual partial fusion and osteoarthritis, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b).

3.  Whether severance of service connection of recurrent 
dislocations of the right shoulder from February 28, 2006, 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO granted 
service connection for recurrent dislocations and for post-
surgical right shoulder disability with residual partial 
fusion and osteoarthritis.  The RO assigned initial ratings 
of 20 percent (for recurrent dislocations) and 10 percent 
(for osteoarthritis) from April 14, 2004.  The Veteran filed 
a notice of disagreement (NOD) in April 2005, and the RO 
issued a statement of the case (SOC) in January 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2006.

In November 2005, the appellant testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  In a December 2005 rating decision, the RO severed 
service connection for dislocations of the right shoulder, 
effective February 28, 2006.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for recurrent dislocations and for post-surgical right 
shoulder disability with residual partial fusion and 
osteoarthritis, the Board has characterized these matters in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board's decision on the matter of an increased rating for 
recurrent dislocations of the right shoulder, for the period 
from April 14, 2004 through February 27, 2006 is set forth 
below.  The claim for an increased rating for post-surgical 
right shoulder disability with residual partial fusion and 
osteoarthritis, along with matter of the propriety of 
severing service connection for recurrent dislocations of the 
right shoulder-for  which the Veteran has completed the 
first of two actions required to place this matter in 
appellate status-are being remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  For the period from April 14, 2004, through  February 27, 
2006, the Veteran did not have any dislocation of the right 
shoulder.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for recurrent dislocations of the right shoulder, for 
the period from April 14, 2004, through  February 27, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2004-
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
claim for service connection: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2004 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection (the 
claim at that time).  The May 2004 letter also provided 
notice as to what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA, and specifically informed the Veteran to 
submit any evidence in his possession pertinent to the claim 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

Following the RO's grant of service connection for recurrent 
dislocations of the right shoulder; and the Veteran's 
disagreement with the initial, 20 percent rating assigned, 
the  January 2006 SOC set forth the criteria for higher 
ratings for recurrent dislocations of the right shoulder, and 
a March 2006 post-rating letter provided general information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations ( consistent with Dingess/Hartman).  The 
Veteran did not provide any additional information or 
evidence after issuance of  the January 2006 SOC and March 
2006 letter.  Hence, subsequent readjudication of the claim 
was unnecessary.

While the RO has not provided a notice letter specific to the 
claim for a higher rating for recurrent dislocations of the 
right shoulder, given the above, the Board finds that the 
Veteran is not shown to be prejudiced by the timing, content, 
or form of the notice identified above.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that notice deficiencies are not prejudicial 
if they did not render the claimant without a meaningful 
opportunity to participate effectively in the processing of 
his or her claim).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of private 
medical records from Monefiore Medical Center, and Boro 
Medical , PC; and the report of a June 2004 VA examination.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).





II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The RO assigned the initial 20 percent rating for the 
Veteran's recurrent dislocations of the right shoulder 
pursuant to  Diagnostic Code 5203 (for rating impairment of 
the clavicle or scapula).  See 38 C.F.R. §4.71a.  

Under VA's rating schedule, a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the Veteran is right-handed; 
hence, his right shoulder is considered the major upper 
extremity.  Diagnostic Code 5203 provides that, for the major 
upper extremity, a 20 percent rating is warranted for 
dislocation of the clavicle or scapula.  A 20 percent rating 
is also warranted for nonunion of the clavicle or scapula 
with loose movement.  A 20 percent rating is the highest 
rating assignable under Diagnostic Code 5203.  The only other 
diagnostic code pertinent to recurrent shoulder dislocation-
the only shoulder disability currently under consideration-
is Diagnostic Code 5202, which provides a maximum rating of 
30 percent for impairment of the humerus with recurrent 
dislocation of the major shoulder at the scapulohumeral 
joint.  

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating in excess of 20 percent 
for the recurrent dislocations of the right shoulder for the 
period in question is not warranted.

During military service, in April 1969, the Veteran 
dislocated his right shoulder and underwent surgical repair.  
Post-service, private medical records show acute onset of 
right shoulder pain with limitation of motion in June 1992.  
X-rays revealed osteophytes at the humeral head.  

A January 2004 magnetic resonance imaging (MRI) from the 
Spine & Joint Center revealed advanced post-surgical right 
shoulder disability with residual partial fusion and 
osteoarthritis of the glenohumeral joint with degeneration of 
the posterior labrum; severe thinning of the supraspinatus 
tendon and evidence of what appeared to be a tear of the 
infraspinatus tendon; glenohumeral joint effusion and 
subacromial/subdeltoid bursal fluid collection; and superior 
migration of the humeral head with decrease in the width of 
the subacromial space leading to impingement of the 
supraspinatus and infraspinatus tendons.    

The report of the June 2004 VA examination reflects that the 
Veteran said that he had not dislocated his right shoulder 
since military service.  He had decreased range of motion of 
the right shoulder with pain, and X-rays revealed moderate 
osteoarthritis.  

An April 2005 private medical record from Dr. Cobelli 
reflects limitation of motion with increased pain in the 
scapula.  The doctor stated that the arthritis was 
progressing with increased pain. 

During the November 2005 RO hearing, the Veteran stated that 
he had constant pain in his right shoulder with limitation of 
motion, and numbness in his left arm.  

The aforementioned evidence reflects that, while the Veteran 
has pain and limitation associated with separately-rated 
post-surgical disability of the right shoulder with residual 
partial fusion and osteoarthritis, and may have impairment of 
the humerus (matters addressed in the remand, below), he has 
not dislocated his right shoulder at any time since military 
service.  As such, the record resents no basis whatsoever for 
assignment of a higher rating for recurrent dislocations on a 
schedular basis for the period in question.  For that same 
reason, there is likewise no basis for consideration of a 
higher rating on an extra-schedular basis.   See 38 C.F.R. § 
3.321(b) (cited in the January 2006 SOC).  Without evidence 
of any right shoulder dislocation for the period in question, 
discussion of whether the factors for invoking the procedures 
set forth in 38 C.F.R. § 3.321-such as marked interference 
with employment or repeated hospitalization-are met is 
unnecessary See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, for the 
period from April 14, 2004, through February 27, 2006, there 
is no basis for staged rating of the service-connected 
recurrent dislocations of the right shoulder, pursuant to 
Fenderson, and the claim for a higher initial rating for the 
period in question must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating,  that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial disability rating in excess of 20 percent for 
recurrent dislocations of the right shoulder, for the period 
from April 14, 2004, through February 27, 2006, is denied.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an increased rating for post-surgical 
right shoulder disability with residual partial fusion and 
osteoarthritis.

As mentioned, the Veteran dislocated his right shoulder 
during military service and underwent surgical repair in 
April 1969.  Post-service, a January 2004 MRI revealed 
advanced post-surgical right shoulder disability with 
residual partial fusion and osteoarthritis of the 
glenohumeral joint.

The RO originally granted service connection for recurrent 
dislocations of the right shoulder (as discussed above) and 
for "status post putti-platt repair surgery of the right 
shoulder and residual partial fusion with moderate 
osteoarthritis".  Service connection for the former 
disability was severed effective February 28, 2006.  For the 
latter disability, the RO assigned an initial, 10 percent 
rating under Diagnostic Code 5010 (arthritis due to trauma), 
which is evaluated as degenerative arthritis (Diagnostic Code 
5003), which , in turn, is evaluated on the basis of  
limitation of motion of the arm.   See 38 C.F.R. § 4.71a.  

The Board notes that the January 2004 MRI revealed that the 
humeral head appeared to be deformed.  As discussed in 
connection with the claim involving a higher rating for 
recurrent shoulder dislocations noted decided above, 
Diagnostic Code 5202 is for evaluation of impairment of 
humerus.  However, in addition to providing ratings for such 
impairment with shoulder dislocations, ratings are also 
assignable under that diagnostic code for malunion, fibrous 
union or  nonunion of the humerus, as well as for  loss of 
humeral head.  See 38 C.F.R. § 4.71a.  Based on the January 
2004 MRI findings, it appears that Diagnostic Code 5202 may 
be for consideration in evaluating the claim for an increased 
rating.  However, the January 2006 SOC includes no citation 
to or discussion of that diagnostic code or  whether the 
criteria therein provides a basis for a higher or separate 
rating for right shoulder disability.  The RO should consider 
the applicability of this diagnostic code  on remand..

Prior to further RO adjudication of the claim for increase, 
medical examination to obtain findings as to whether the 
Veteran does, in fact, have a deformity of the humerus, and 
the type and severity of such deformity would be helpful.  
The Board notes that the record also presents other bases for 
further examination of the Veteran in connection with the 
claim for increase.  In an April 2009 brief, the Veteran's 
representative also argues that the Veteran should be 
afforded a current VA examination, and that extra-schedular 
consideration should be given, pursuant to 38 C.F.R. § 
3.321(b), for marked interference with employment.  In this 
regard, the June 2004 VA examiner noted that the Veteran's 
right shoulder disability affected his usual occupation.  
Also, in an April 2005 letter, Dr. Cobelli noted that the 
Veteran's arthritis was progressing.  Further, during the 
November 2005 RO hearing, the Veteran said that he had 
constant pain in his right shoulder and had missed 270 days 
of work in the past year because of his right shoulder, and  
submitted employment records documenting his absences in 
2004; however, there is no medical opinion addressing the 
impact of the Veteran's post-surgical right shoulder 
disability with residual partial fusion and osteoarthritis.

Under these circumstances, further medical examination to 
obtain the medical findings needed to properly adjudicate the 
claim for increased rating is warranted.   See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic examination of the right shoulder, by an 
appropriate physician, at a VA medical facility.  The Veteran 
is hereby notified that failure to report to the scheduled  
examination, without good cause, may result in a denial of 
the claim for a higher initial rating (as an original claim 
will be adjudicated on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.
  
Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for higher rating.  The RO's 
adjudication of the claim should include consideration of the 
applicability of Diagnostic Code 5202 (discussed above), 
whether the procedures for assigning a higher rating on an 
extra-schedular bases under 38 C.F.R. § 3.321(b) are invoked, 
and whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Fenderson (cited to above), is 
appropriate.

As a final matter, the Board notes that, in a December 2005 
rating decision, the RO severed service connection for 
recurrent dislocations of the right shoulder effective 
February 28, 2006.  In the Veteran's May 2006 substantive 
appeal, he stated that he disagreed with the severance of 
service connection for this disability and that he wanted it 
re-established with an increased rating.  By filing a timely 
NOD with the severance of service connection, the Veteran has 
initiated appellate review on that issue; however, the RO has 
yet to issue a SOC with respect to that claim, the next step 
in the appellate process.  See 38 C.F.R. § 19.29 (2008); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of an SOC. 
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status; a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC on the matter of 
the  of the propriety of severance of 
service connection for recurrent 
dislocations of the right shoulder, from 
February 28, 2006, along with a VA Form 9, 
and afford them the appropriate 
opportunity to file a substantive appeal 
to perfect an appeal as to this  issue.  
The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of the aforementioned matter, a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a higher  rating 
for post-surgical right shoulder disability 
with residual partial fusion and 
osteoarthritis, to include on an extra-
schedular basis.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
orthopedic examination of his right 
shoulder, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect discussion of his documented 
medical history and assertions.  All 
indicated tests and studies (including X-
rays) should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's right 
shoulder. If pain on motion is observed, he 
should indicate the point at which pain 
begins. The physician should also indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
right shoulder due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, he or she should express 
such functional loss in terms of additional 
degrees of limited motion of the right 
shoulder.

In light of the above, the examiner should 
also provide specific findings as to (a) 
whether motion of the right arm is possible 
to the shoulder level, or to midway between 
the side and shoulder level, or is limited 
to 25 degrees from the side; and (b) 
whether there is impairment of the humerus, 
and if so, whether  such impairment 
involves  loss of humeral head, nonunion or 
fibrous union of the humerus, or malunion 
of the humerus with marked or moderate 
deformity.

The examiner should also provide an 
assessment of the impact of the Veteran's 
service-connected post-surgical right 
shoulder disability with residual partial 
fusion and osteoarthritis (and, impairment 
of the humerus, if any) on his ability to 
work.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher  
rating for post-surgical right shoulder 
disability with residual partial fusion 
and osteoarthritis in light of all 
pertinent evidence and legal authority, to 
include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).  The 
RO's adjudication of the claim should also 
include consideration of whether a higher 
or additional  rating is warranted under 
Diagnostic Code 5202 for impairment of the 
humerus, as well as whether staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

8.  If the  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered (to 
include Diagnostic Code 5202), along with 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


